un ifor tasue cist avis ol department of the treasury internal_revenue_service washington d c quut tax_exempt_and_government_entities_division may t epr rats legend company a plan x plan y dear this letter is in response to a request for a ruling letter submitted on your behalf by your authorized representative on date as supplemented by letters dated date and date and other correspondence dated date concerning the prepayment of an exempt loan upon termination of an employee_stock_ownership_plan esop your authorized representative has submitted the following facts and representations in support of this request - company a a c_corporation is a financial holding_company company a established plan x a leveraged_esop effective date for the benefit of its employees and its subsidiaries’ employees company a also sponsors plan y which is a plan with a cash_or_deferred_arrangement as described in sec_401 of the internal_revenue_code code and is intended to be qualified under code sec_401 a plan x consists of its participants’ company a stock accounts and a suspense_account further described below plan x is intended to be qualified under code sec_401 and to meet the _ requirements of code sec_4975 in connection with the establishment of plan x the the the esop_loan was intended to be an exempt loan as described in code trustees of plan x’s related trust borrowed approximatelydollar_figure esop_loan sec_4975 in plan x used the proceeds of the esop_loan to purchase shares of company a common_stock the esop_loan is secured with a continuing security from company a - page interest in the shares of company a stock held in the esop_loan suspense_account suspense_account at the time that plan x was established and at the time the esop_loan was entered into company a contemplated and fully intended that plan x would continue beyond the repayment of the esop_loan and the allocation to plan x participants’ company a stock accounts of all of the shares of company a stock held in the suspense_account company a has made substantial recurring and consistent contributions to plan x resulting in significant payment of the esop_loan company a sought to expand the business of its principal since its organization in operating subsidiary which offers a broad range of banking and related_services by means of acquiring existing banks after one such acquisition in company a discovered various unauthorized loans made in violation of the subsidiary’s lending policies and procedures these loans resulted in dollar_figure of losses these losses together with certain other loan losses resulted in a net_loss of dollar_figure nonperforming and charged-off loans also resulted in a significant dollar_figure loan losses for company a’s net_income wa sec_90 percent less than net_income for company a and its principal subsidiary now have a new senior management team which has determined that it must reduce costs among other objectives and has recommended the cessation of plan x’s funding for company a for in the level of provision for as a result of these substantial business challenges company a proposes to terminate plan x in for financial and business reasons upon the termination of plan x company a will redeem the number of company a shares held in the suspense_account that are equal in value as determined on the date of such redemption using market quotations to the then outstanding balance of the esop_loan plus accrued interest the trustees of plan x will simultaneously use the redemption proceeds to repay the then outstanding balance of the esop_loan plus accrued interest the remaining shares in the suspense_account which are estimated to be approximately allocated as earnings to the company a stock accounts of plan x participants in the same proportion that each plan x participant’s_compensation for the prior plan_year bears to the total compensation of all plan x participants for such prior plan_year after receipt of a favorable determination_letter from the service on the termination of plan x the balances credited to participants’ company a stock accounts in plan x will be transferred to the trustees of plan y your authorized representative has represented that the transfers from plan x to plan y will be in compliance with code sec_414 assuming the redemption occurred on date will then be your authorized representative has requested rulings to the effect of the following on your behalf plan x’s repayment of the esop_loan plus accrued interest in connection with the termination of plan x with the proceeds of the proposed stock_redemption by company a of unallocated shares held in the suspense_account equal in value to the outstanding balance of the esop_loan plus accrued interest at the time of such redemption will not violate the exempt loan requirements under d of the code or sec_54_4975-7 of the regulations and will not therefore constitute a prohibited_transaction under sec_4975 of the code page the allocation to plan x participants’ company a company a common_stock remaining in the plan x suspense_account immediately following the repayment of the esop_loan plus accrued interest are treated as earnings and not as annual_additions for purposes of code sec_415 stock accounts of surplus shares of the amounts representing the transfers from plan x to plan y of each participant’s company a stock account will not pursuant to code sec_402 constitute distributions which would be taxable to the participants in the year of such transfer and the amounts representing the transfers from plan x to plan y of each participant’s company a stock account will not constitute an annual_addition within the meaning of code sec_415 for purposes of determining limitations for defined contribution plans by plan y with respect to your first requested ruling an esop is designed to invest primarily in employer_securities an esop must be part of a stock_bonus_plan qualified under sec_401 of the code or a stock_bonus_plan in a money purchase plan qualified under sec_401 a leveraged_esop borrows funds which it uses to purchase employer_securities usually from the employer the esop_loan or loans are generally from the employer or guaranteed by the employer the acquired employer_securities are held in a suspense_account pending allocation to the accounts of plan participants in accordance with the rules of sec_54_4975-11 of the excise_tax regulations regulations an esop generally uses employer contributions to the plan and cash dividends on employer stock held by the plan to repay the exempt loan sec_54_4975-7 of the regulations provides that all-of under sec_4975 of the code an esop_loan generally is exempt from the prohibitions provided in sec_4975 and the excise_taxes imposed by sec_4975 and b only if the loan is primarily for the benefit of the participants and beneficiaries of the plan primary benefit requirement the surrounding facts and circumstances will be considered in determining whether an esop_loan satisfies the primary benefit requirement among the relevant facts and circumstances are whether the transaction promotes employee ownership of the employer stock whether contributions to the esop are recurring and substantial and the extent to which the method of repayment of the loan benefits the employees all aspects of the loan transaction including the method of repayment will be scrutinized to determine whether the primary benefit requirement is satisfied sec_54_4975-7 of the regulations indicates that the employer has the primary responsibility for the repayment of an exempt loan through contributions to the plan sec_54_4975-7 provides for the repayment of an exempt loan in the event of default however the exemption provided by sec_4975 of the code and described in the associated regulations will not fail to be met merely because the trustee sells the unallocated suspense_account shares and uses the proceeds to repay the exempt loan if the transaction satisfies the primary benefit requirement based on all the surrounding facts and circumstances page sec_54_4975-7 of the regulations also provides that the only assets of an esop that may be given as collateral on an exempt loan are qualifying employer_securities of two classes those acquired with the proceeds of the loan and those that were used as collateral on a prior exempt loan repaid with the proceeds of the current exempt loan no person entitled to payment under the exempt loan shall have any right to assets of the esop other than i collateral given for the loan ii contributions other than contributions of employer_securities that are made under an esop to meet its obligations under the loan and iii earnings attributable to such collateral and the investment of such contributions sec_54_4975-7 of the regulations does not establish a per se prohibition against exempt loan prepayment by an esop however as noted above if an esop contemplates prepaying an exempt loan the funds used to prepay the loan must be limited as described in this regulation in this case company a has made consistent and substantial contributions to plan x for repayment of the esop_loan at the time plan x was established and at the time the esop_loan occurred company a intended that plan x would continue until the esop_loan was repaid and all shares of common_stock held in the suspense_account were allocated to participants however company a decided to terminate plan x for the financial and business upon the termination of plan x company a will redeem the number reasons described above of company a shares held in the plan x suspense_account that are equal in value as determined on the date of such redemption using market quotations to the then outstanding balance of the esop_loan plus accrued interest the trustees of plan x will simultaneously use the redemption proceeds to repay the then outstanding balance of the esop_loan plus accrued interest the remaining shares in plan x’s suspense_account which are estimated to be approximately allocated as earnings to the company a stock accounts of plan x participants in the same proportion that each plan x participant’s_compensation for the prior plan_year bears to the total compensation of all plan x participants for such prior plan_year accordingly with respect to your first requested ruling we conclude that plan x’s repayment of the esop_loan plus accrued interest in connection with the termination of plan x with the proceeds of the proposed stock_redemption by company a of unallocated shares held in the suspense_account equal in value to the outstanding balance of the esop_loan plus accrued interest at the time of such redemption will not violate the exempt loan requirements under d of the code or sec_54_4975-7 of the regulations and will not therefore constitute a prohibited_transaction under sec_4975 of the code assuming the redemption occurred on date will then be with respect to your second requested ruling sec_41 a b of the code provides that contributions and other additions under a defined_contribution_plan including an esop with respect to a participant for any taxable_year may not exceed the limits of subsection c sec_415 of the code states that contributions and other additions with respect to a participant exceed the limitation of this subsection if when expressed as an annual_addition to the participant’s account such annual_addition is greater than the lesser_of dollar_figure or percent of the participant’s_compensation sec_415 generally defines annual_addition as the sum for any year of employer contributions the employee contributions and forfeitures page sec_1 g of the income_tax regulations sets forth special rules for esops sec_1 g provides in part that for purposes of applying the limitations of sec_415 of the code and sec_1 g of the regulations to an esop to which an exempt loan has been made the amount of employer contributions which is considered an annual_addition for the limitation_year is calculated with respect to employer contributions of both principal and interest used to repay the exempt loan for that limitation_year sec_1 b of the income_tax regulations provides in part that the commissioner may in appropriate cases considering all of the facts and circumstances treat transactions between the plan and the employer as giving rise to annual_additions in the present case the shares remaining in plan x’s suspense_account following the prepayment of the esop_loan remain there because it was not necessary to redeem them to prepay the esop_loan thus they reflect the extent of the appreciation in the value of the shares held in the suspense_account and are in effect earnings and are properly treated as such as part of the termination of plan x since the shares remaining in plan x’s suspense_account are treated as earnings they do not constitute annual_additions under section dollar_figure b i of the income_tax regulations upon their allocation to participants’ accounts in this situation accordingly we conclude with respect to your second requested ruling that the allocation to plan x participants’ company a stock accounts of surplus shares of company a common_stock remaining in the plan x suspense_account immediately following the repayment of the esop_loan plus accrued interest may be treated as earnings and not as annual_additions for purposes of code sec_415 with respect to your third requested ruling code sec_402 provides in general that any amount actually distributed to any distributee by any employees’ trust described in sec_401 which is exempt from tax under sec_502 shall be taxable to the distributee in the taxable_year of the distributee in which distributed under sec_72 relating to annuities revrul_67_213 1967_2_cb_149 involves the transfer of funds directly from the trust forming part of a qualified_stock bonus plan the revenue_ruling provides in part that ifa participant’s interest in a qualified_plan is transferred from the trust forming part of that plan to the trust forming part of another qualified_plan without being made available to the participant no taxable_income will be recognized by reason of such transfer in the present case after receipt of a favorable determination_letter on the termination of plan x the trustee of plan x will directly transfer the balances credited to the company a stock accounts of plan x participants to the trustees of plan y accordingly we conclude with respect to your third requested ruling that the amounts representing the transfers from plan x to plan y of each participant’s company a stock account will not pursuant to code sec_402 constitute distributions which would be taxable to the participants in the year of such transfer page with respect to your fourth requested ruling code sec_415 provides that a defined_contribution_plan is not a qualified_plan if contributions and other additions made to the plan with respect to any participant in a taxable_year exceed the limitation of sec_415 code sec_415 provides in general that contributions and other additions with respect to a participant exceed the limitation of this subsection if when expressed as an annual_addition within the meaning of paragraph to the participant’s account such annual_addition is greater than the lesser_of dollar_figure or percent of the participant’s_compensation code sec_415 provides in pertinent part that the term annual_addition means the sum for any year of employer contributions employee contributions and forfeitures sec_1 b iv of the income_tax regulations states that the transfer of funds from one qualified_plan to another will not be considered an annual_addition for the limitation_year in which the transfer occurs accordingly we conclude with respect to your fourth requested ruling that the amounts representing the transfers from plan x to plan y of each participant’s company a stock account will not constitute an annual_addition within the meaning of code sec_415 for purposes of determining limitations for defined contribution plans by plan y this ruling letter is based on the assumption that plan x and plan y are qualified under code sec_401 at all times relevant to the transaction described herein and that plan x is an esop as described in sec_4975 the cash_or_deferred_arrangement contained in plan y is a cash_or_deferred_arrangement as described in sec_401 of the code and that no sec_404 deduction will be taken with regard to this transaction this ruling letter is also based on the assumptions that we note that the department of labor has jurisdiction with respect to the provisions of part of title i of the employee_retirement_income_security_act_of_1974 erisa including the requirement in sec_404 and sec_404 of erisa that fiduciaries discharge their duties for the exclusive purpose of providing benefits to participants and their beneficiaries and in a prudent manner therefore we express no opinion as to whether the subject transactions are consistent with such provisions t this ruling letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this ruling letter has been sent to your authorized representative in accordance with a power_of_attorney on file with this office page if you have any questions please contact please refer to se t ep ra t3 sincerely yours z quite u frances v sloan manager employee_plans technical group enclosures notice deleted copy of ruling letter ce
